CHARLES J. SCHUCK, Judge.
The claimant, George M. West, while in the act of delivering a load of sand, cement and sewer pipe was obliged to cross a wooden truss bridge on secondary road 20-27 in Harrison county, West Virginia, and while so engaged, and while on the said bridge, it collapsed causing damages to the claimant’s truck, as well as the material loaded thereon, at the time of breaking through the bridge in question. There were no “load limit” signs posted on the bridge and no warning of any kind given to claimant that the bridge in question would not support or sustain the load of the said truck and materials thereon at the time. Damages are claimed in the amount of $71.62, embracing not only the repair to the truck, but the loss of material as well; in fact the claim was first presented for a much larger amount but seemingly by agreement has been reduced to a total of $71.62. From the record it would appear that the claimant’s truck was licensed to carry the load it was carrying, and no negligence can be imputed to him in this respect. The matter therefore is reduced to the liability of the state for having a weak and insecure bridge or the failure to post notices of the maximum load allowed on it at any time.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of seventy-one dollars and sixty-two cents ($71.62).